                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

WALTER HOLLEY,
   Plaintiff,

vs.                                         Case No.: 3:19cv150/RV/EMT

WARDEN JOHN DOE, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 28, 2019 (ECF No. 23). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). He has filed an objection (ECF No. 24), I have made a de novo review of

that objection.

      Having considered the Report and Recommendation, and Plaintiff’s objection

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                                Page 2 of 2

        2.     Plaintiff’s claims against Defendants are DISMISSED with prejudice for

failure to state a claim upon which relief may be granted, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) and § 1915A(b)(1);

        3.     All pending motions are DENIED as moot.

        4.     The clerk of court is directed to enter judgment accordingly and close the

case.

        DONE AND ORDERED this 18th day of September 2019.



                                   /s/ Roger Vinson
                                   ROGER VINSON
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv150/RV/EMT
